IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00033-CV

THERESA ALBRIGHT,
                                                              Appellant
v.

DR. JUSTIN SHIELDS, PT, DPT,
                                                              Appellee


                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 94720


                                        ORDER


       We have been advised by the trial court clerk that a trial court case number and

the clerk’s record in this proceeding have not been created because the filing fee for the

severed case has not been paid. Consequently, the trial court clerk has not acted upon or

in response to the trial court’s order of severance. We take no position at this time on

whether there is a separate filing fee due the trial court clerk as a result of the severance

order. However, this Court cannot proceed without a record from the severed case.

       This proceeding has been set up using the original trial court case number. That
number will be changed to the new trial court case number pursuant to the trial court

severance order when it is determined. We note the trial court’s order was signed with

incomplete blank spaces where the new trial court case number for the severed case

should be entered.

        The record from the severed proceeding is due in this Court by March 12, 2019. If

the record is not timely filed due to appellant’s failure to pay fees that are due, this appeal

will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).



                                           PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Order issued and filed February 13, 2019




Albright v. Shields                                                                      Page 2